Citation Nr: 0431236	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a higher initial evaluation for bronchial 
asthma, currently assigned a 30 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for asthma 
and assigned a 10 percent disability evaluation effective 
from January 5, 1999.  The veteran, who had active service 
from June 1995 to June 1997, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

The Board observes that the veteran originally filed his 
claim with the RO in Cleveland, Ohio, which issued the March 
1999 rating decision as well as the June 1999 Statement of 
the Case and September 1999 Supplemental Statement of the 
Case.  However, the veteran's claims file was subsequently 
transferred to the RO in Philadelphia, Pennsylvania, which 
then issued the September 1999 rating decision.   The RO in 
Cleveland, Ohio notified the veteran of that rating decision 
and subsequently certified his appeal to the Board.  
Thereafter, the Board remanded the case for further 
development in November 2000, and that development was 
completed by the RO in New York, New York, which then issued 
the February 2003 and April 2003 Supplemental Statements of 
the Case.  The case was returned to the Board, and in October 
2003, the Board once again remanded the veteran's claim for 
further development.  However, as will be discussed below, 
this additional development was not fully completed.  
Nevertheless, the RO in New York, New York issued a 
Supplemental Statement of the Case dated in January 2004.   
The case has since been returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  As noted in the Board's October 2003 remand, it does 
not appear that the veteran has been adequately notified of 
the VCAA in connection with his current claim.  In this 
regard, the record contains letters dated in February 2003 
and March 2003, which discuss these VCAA provisions as it 
pertains to a claim for service connection for a foot 
disorder.  However, the letter did not notify the veteran as 
to what evidence is necessary for entitlement to a higher 
initial evaluation.  The Court has indicated that such 
specific notice is required to comply with the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the issue of an initial evaluation in 
excess of 30 percent for asthma was first raised in a notice 
of disagreement submitted by the veteran in response to VA's 
March 1999 rating decision granting the veteran's claim for 
service connection for this disorder.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case, this increased rating 
issue on appeal did not stem from an "application for 
benefits," but rather stemmed from a notice of disagreement 
to the disability evaluation assigned by a VA rating 
decision.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.

The Board observes that this VA opinion responded to the 
specific question, "Must the Department of Veterans Affairs 
(VA) notify a claimant of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement (NOD) submitted in response to VA's notice of 
its decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim?"  Thus, the opinion in VAOPGCPREC 8-
03 contemplated a scenario in which the veteran had filed an 
application for benefits, VA fully satisfied it duty to 
assist and duty to notify the veteran as to the claim raised 
by the application, VA issued a rating decision granting part 
or all of the claim, and the veteran filed a NOD as to a 
"down-stream" issue based upon the RO's action in its rating 
decision, such as the disability rating or effective date 
assigned by the RO.  In the present case, the RO did not 
explicitly provide the veteran with the information and 
evidence necessary to substantiate the claim raised in his 
initial application for benefits, i.e., service connection 
for asthma.  Thus, the Board finds that the present situation 
is sufficiently different from that contemplated in 
VAOPGCPREC 8-03 such that a remand is required in order to 
allow VA to provide the veteran with notice of the 
information and evidence necessary to substantiate his claim 
for an initial rating in excess of 30 percent  for asthma.

Further, as noted, the Board remanded this case in October 
2003 for additional development, which included notifying the 
veteran of the VCAA in connection with his current claim for 
a higher initial evaluation for his bronchial asthma.  The 
United States Court of Appeals for Veteran's Claims (Court) 
has held "that a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, further notice to the 
veteran is necessary prior to further appellate review, and 
if not, "the Board itself errs in failing to ensure 
compliance."  Id.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
the case is REMANDED for the following actions:

The RO should consider the veteran's 
claim under the VCAA.  In doing so, 
the RO is asked to ensure that the 
notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claim 
for a higher initial evaluation for 
bronchial asthma, and the division of 
responsibilities between the VA and 
the veteran for obtaining evidence.  
The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




